DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. While it is noted that the specification provides for a citation to the prior art reference that this image was acquired from, the figure must also be explicitly notated as -Prior Art-.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 8-10, 13, 15, 16, 20-24, 26, 31, 33, 36, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tiruvannamalai-Annamalai, et al (PLoS One, 9, e84287-e84287, 2014 [IDS Reference]) and Robinson, et al (PGPub 2012/0157750). Tiruvannamalai-Annamalai is drawn to a system comprising modular tissue scaffold systems, that appear to be consistent with the claimed module tissue forming unit, wherein the system of Tiruvannamalai-Annamalai provides for a plurality of biocompatible scaffolding particles, which are exogenously seeded with various types of mammalian cells, including those of human origin. See page 1, “Abstract” section; page 2, “Cell culture conditions” section. Tiruvannamalai-Annamalai teaches a perfusion system, wherein media is pumped through the constructs of modular tissue forming units. See page 1, “Abstract” section; page 12, left column, second paragraph; page 4, Figure 2; pages 8 and 9, “Assembly and perfusion bioreactor culture of capsule modules. Tiruvannamalai-Annamalai does not teach the functional limitation (see MPEP 2173.05(g)), it is suggested that the material could be used as transplantable tissue. See page 11, right column; page 13, left column, first [full] paragraph. Additionally, Tiruvannamalai-Annamalai does not teach a negative pressure wound therapy system.
Robinson teaches a negative pressure wound therapy system. See paragraph [0003]. Robinson broadly indicates that negative pressure wound therapy systems are known for their utility in the art by indicating that these systems provide for an expectation of “faster healing and increased formulation of granulation tissue.” Robinson indicates that these systems typically, include porous inserts, wherein these inserts are placed into a tissue defect. Robinson also indicates that the negative pressure systems are useful for drawing up fluids from the tissue, and further indicates that instillation fluids may be delivered to the wound insert. See paragraph [0005]. Robinson appears to primarily use the instillation fluids for providing antimicrobial compounds, and not for providing media to cells in the insert. See paragraph [0041]. Additionally, Robinson notes that the stem cells can be applied to the system, but they are injected systemically, and not provided along with the negative pressure system insert. See paragraphs [0014] and [0015]. Robinson does provide for a sub-atmospheric pressure device, like a vacuum source. See paragraph [0029].
Based upon the above analysis of the prior art, Tiruvannamalai-Annamalai teaches modular tissue forming units (MTFU), coupled with a perfusion fluid delivery system; although Tiruvannamalai-Annamalai does suggest transplanting the formed tissue, they do not teach a negative pressure wound therapy (NPWT) or systems. Robinson teaches an NPWT that appears to be consistent with the claimed NPWT, comprising an insert and a fluid instillation catheter, wherein the insert could be substituted with the MTFU and instillation system can be substituted with the perfusion system. This would provide for predictable results because there would be an expectation that if the ordinary artisan found a skin tissue defect that extended down into the subcutaneous fat, for example, it would be obvious to provide cells that are consistent with the region to be treated. If the ordinary artisan transplants the appropriate cells to the region in need, there would be an expectation that if the region was also perfused with media, and NPWT was applied, there would be a high expectation that the region would be treated.
With respect to claims 1 and 20, based upon the above analysis of Tiruvannamalai-Annamalai and Robinson, the system (claim 1) and method (claim 20) of using the system would be obvious.
With respect to claim 3, Tiruvannamalai-Annamalai provides for capsules that are 200-1000 µm. See page 10, Figure 9.
With respect to claims 4 and 24, Tiruvannamalai-Annamalai provides for gelatin coated spheres. See page 6, last paragraph; page 12, last paragraph. This appears to be consistent with the claimed limitation.
With respect to claim 6, although it is difficult to calculate the cell seeding density of the system disclosed in Tiruvannamalai-Annamalai, it would appear that the two-order of magnitude range is taught in the reference. Specifically, Tiruvannamalai-Annamalai begins with 5-10 million cells and places them in 1 mL of a polyanionic solution. See page 3, “Cell encapsulation” section. Tiruvannamalai-Annamalai also seeds the surface of the scaffold, but does not explicitly state the seeding density. See page 3, “Endothelial cell seeding on capsule surface” section.
With respect to claims 8 and 9, Tiruvannamalai-Annamalai does not teach stem cells, but Robinson does suggest the inclusion of stem cells as a therapeutic agent. Although Robinson does not explicitly state adipose derived stem cells, these would necessarily be understood as being included within the broad disclosure of stem cells by Robinson.
With respect to claim 10, Tiruvannamalai-Annamalai teaches providing growth media as a perfusion fluid. See page 2, “Cell culture conditions” section.
With respect to claim 13, Tiruvannamalai-Annamalai appears to provide for the claimed limitation. See page 11, Figure 11; page 13, Figure 14.
With respect to claims 15, 16 and 33, Robinson teaches NPWD with porous foam and a negative pressure source coupled to an outflow conduit.
With respect to claim 21, based upon Tiruvannamalai-Annamalai, it would be obvious to provide the delivery of the media from the inferior region of the device, as this would be expected to allow the media to reach the cells of the system.
With respect to claim 26, Tiruvannamalai-Annamalai teaches endothelial cells that are provide growth media. See page 2, “Cell culture conditions” section. 
With respect to claims 31 and 37, although Tiruvannamalai-Annamalai does not explicitly state the presence of a reservoir, it would be obvious to have some for of storage container, like a reservoir, so that the media can be perfused indefinitely.
With respect to claim 36, based upon Tiruvannamalai-Annamalai, endothelial cells particulate in vessel formation, and thusly their application would predictably lead to vessel formation among scaffold particles. See page 13, left column, first [full] paragraph.
With respect to claim 39, although Tiruvannamalai-Annamalai does teach the claimed time range (see page 10, Figure 9), the choice to remove or apply a therapeutic device is a choice of the practitioner, and would be obvious to this practitioner, as they would be an ordinary artisan.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Tiruvannamalai-Annamalai, et al (PLoS One, 9, e84287-e84287, 2014 [IDS Reference]) Robinson, et al (PGPub 2012/0157750) and Vijayavenkataraman, et al (Biofabrication, 8, 1-31, 2016 [IDS Reference]). See the discussion of Tiruvannamalai-Annamalai and Robinson above. Neither reference suggests any imaging prior to applying the therapeutic system. However, Vijayavenkataraman provides a review paper for healing skin with a bottom-up- approach, similar to that claimed. See page 8, Figure 3. Vijayavenkataraman indicates that providing the adequate amount of tissue would rely on three-dimensional imaging of the damaged region. See page 7, “Imaging, 3D modelling and design approach” section. Based upon this, it would be obvious for any ordinary artisan to utilize an imaging system that would inform the practitioner as to the adequate amount, and types, of cells to apply to the damaged region.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651